Exhibit 10.4

 

MANAGING GENERAL AGENCY AGREEMENT

 

THIS MANAGING GENERAL AGENCY AGREEMENT (this “Agreement”) is entered into by and
between Florida Select Insurance company, a property/casualty insurance company
organized under the laws of the state of Florida (the “Company”), and Florida
Select Insurance Agency Inc., a corporation organized under the laws of the
State of Florida (the “Manager”).

 

WHEREAS, the Manager and the Company are wholly owned subsidiaries of Florida
Select Insurance Holdings Inc., a Delaware corporation; and

 

WHEREAS, the Manager is a licensed managing general agent in the State of
Florida; and

 

WHEREAS, the Company desires to underwrite in the State of Florida fire and
homeowners multi-peril coverage and certain ancillary homeowner related
coverages; and

 

WHEREAS, the Company desires to appoint the Manager to act as its managing
general agent, to provide certain services in conjunction with such fire and
homeowners multi-peril coverage and certain ancillary homeowner related
coverages as set forth herein; and

 

WHEREAS, the Manager is willing to accept such appointment;

 

NOW, THEREFORE, subject to the terms and conditions of this Agreement, and in
consideration of the mutual covenants set forth herein, the parties hereby agree
as follows:

 

I. APPOINTMENT

 

The Company hereby appoints the Manager, and the Manager hereby accepts a
non-exclusive appointment by the Company, to be the Company’s agent for the
production, underwriting, and marketing of the Company’s fire and homeowners
multi-peril and ancillary homeowners insurance business in the State of Florida
as described in Paragraph IV hereof (the “Homeowners Program”) pursuant to the
Company’s published rates and underwriting guidelines. The Manager shall hold no
authority for any line of insurance unless the Company and the Manager are both
licensed as required by the Florida statutes and the related rules and
regulations promulgated by the Florida Department of Insurance (the
“Department”) and unless the Company’s applicable forms and rates have been
approved by the Department. By accepting this appointment, none of the Manager’s
employees or Sub-Producers (as defined below) shall be deemed to be an employee
of the Company and the Manager shall at all times and for all purposes remain an
independent contractor; provided,



--------------------------------------------------------------------------------

however, that no provision of this Agreement shall be deemed to prohibit the
Company and the Manager, upon the prior written consent of both parties, from
employing simultaneously the same person. The Manager shall be free at all times
to exercise independent judgment as to the time, place and manner of the conduct
of its business.

 

II. AUTHORITY

 

1. The Manager shall have full power and authority within the limitations set
forth herein as follows:

 

(a) to market, solicit, produce, underwrite, and countersign policies and any
binders, certificates, addenda, and endorsements related thereto (collectively,
“Policies”) for the types of risks described in Paragraph IV in connection with
the Homeowners Program; and to cancel, renew or non-renew such Policies;
provided, that the Company shall retain the right to cancel or non-renew a
Policy in accordance with the Florida Statutes and the related rules or
regulations promulgated by the Department, if, after instructing the Manager to
cancel or non-renew such Policy, the Manager fails to do so;

 

(b) to appoint and to direct, supervise, coordinate, suspend and terminate those
qualified professional insurance agents (“Sub–Producers”) appointed by the
Manager; provided, however, that any appointment shall be subject to the
Company’s prior written approval and direct right of termination and shall be
pursuant to a written contract with the Manager approved in advance in writing
by the Company. Such Sub–Producers shall be lawfully licensed to transact the
type of business for which they are appointed;

 

(c) to ensure that accurate and proper premiums and rates for all Policies are
charged in compliance with the approved and applicable rating systems and
manuals of the Company;

 

(d) to coordinate or cooperate with the Company’s vendors in accordance with the
prior written instructions of the Company;

 

(e) to negotiate (but not bind) a reinsurance program (the “Reinsurance
Program”) on behalf of the Company, pursuant to guidelines provided by the
Company;

 

(f) to notify reinsurers of the Company of any claim arising under the
Reinsurance Program and to

 

-2-



--------------------------------------------------------------------------------

collect claims payments from such reinsurers (“Reinsurance Claims Payments”);

 

(g) to collect any return premiums due in respect of the Reinsurance Program;
and

 

(h) to act on behalf of the Company with respect to letters of credit issued for
the benefit of the Company in order to secure unearned premium and loss
reserves.

 

2. The Manager’s binding authority for risks under the Homeowners Program will
be subject to and qualified by (i) the Reinsurance Program; (ii) the
underwriting guidelines adopted by the Company; and (iii) the restrictions set
forth in Section 624.4095 of the Florida statutes and the related rules and
regulations promulgated by the Department.

 

3. The Manager may use only such forms of Policies as have been reviewed and
approved by the Company.

 

4. The Manager may not appoint submanaging agents or delegate any binding
authority received by it pursuant to the terms of this Agreement.

 

5. The Company may, in its sole discretion, suspend, withdraw or terminate all
or any part of the Manager’s authority as expressly described in this Paragraph
II, or as exists by virtue of the operation of this Agreement, at any time upon
written notice to the Manager. Any decision of the Company to suspend, withdraw
or terminate the Manager’s authority pursuant to this Section 7 of Paragraph II
shall not be deemed, defined or construed as an amendment to this Agreement and
shall not require a signed writing as described in Paragraph XV of this
Agreement.

 

III. COMMISSIONS AND FEES

 

1. As full compensation for all services performed by the Manager hereunder, the
Manager shall be entitled to and shall be paid by the Company a monthly
commission (the “Commission”) equal to ten percent (10%) of the gross written
premiums produced by the Manager pursuant to the Homeowners Program during the
respective month. The Commission shall be paid by the Company to the Manager
within fifteen (15) Business Days (as defined below) after receipt from the
Manager of the Invoice (as defined below).

 

2. If, for any reason, the Company shall refund premium under any contract of
insurance produced by the Manager, the Manager shall immediately repay to the
Company an amount equal to the Commission originally retained or received by the
Manager on the amount of premium so refunded.

 

-3-



--------------------------------------------------------------------------------

3. The Manager shall provide the Company with a monthly invoice (the “Invoice”)
which sets forth the amount of gross written premiums produced by the Manager
pursuant to this Agreement for the immediately preceding month and the amount of
the Commission due to the Manager for such month.

 

4. For purposes of this Agreement, the term “Underwriting Year” shall mean the
period from November 1 of any year through October 31 of the next year, and the
term “Business Day” shall mean any day other than a Saturday or Sunday or a day
on which banking institutions in the State of Florida are obligated by law or
executive order to close.

 

5. The Company acknowledges that for each Policy bound by the Manager pursuant
to the Homeowners Program the Manager will charge the policyholder a $25.00 fee.

 

IV. UNDERWRITING AUTHORITY

 

The Manager shall have the authority to bind the Company to the following risks
underwritten in accordance with the Company’s underwriting guidelines:

 

1. Direct Business:

 

(a) Coverage - fire and homeowners multi-peril and certain ancillary coverages
defined as follows:

 

Fire

Allied Lines

Homeowners Multi-Peril

Earthquake

Other Liability

Glass

Burglary & Theft

Industrial Fire

Mobile Home Multi-Peril

Mobile Home Physical Damage

 

(b) Territory - the state of Florida

 

V. PREMIUMS AND REINSURANCE CLAIMS PAYMENTS

 

1. The Manager shall collect any Reinsurance Claims Payments.

 

2. The Manager shall collect any return premiums due in respect of the
Reinsurance Program.

 

3. All Reinsurance Claims Payments and return premiums received by the Manager
either before or following the termination of this Agreement shall be remitted
to the Company

 

-4-



--------------------------------------------------------------------------------

within five (5) Business Days of receipt thereof. After receipt and prior to the
remittance, the Manager shall hold such payments and premiums in a fiduciary
capacity as trustee for the Company. Any other funds received by the Manager
pursuant to the terms of this Agreement or otherwise shall be held by the
Manager in a fiduciary capacity as trustee for the Company and shall be remitted
to the Company within five (5) Business Days of receipt thereof.

 

4. The Manager shall establish and maintain a separate fiduciary account in the
name of and for the benefit of the Company with a bank to be selected by the
Company. Such bank shall be a member of the Federal Reserve System. The Manager
shall deposit into such fiduciary account Reinsurance Claims Payments, return
premiums collected from the Company’s reinsurers and any other funds received by
the Manager as agent of the Company either pursuant to this Agreement or
otherwise.

 

VI. PREMIUM REPORTING

 

Not later than thirty (30) days after the end of each month during any
Underwriting Year, the Manager will prepare and forward to the Company a
detailed and itemized monthly statement of account setting forth Reinsurance
Claims Payments, return premiums and any other monies received by the Manager on
the Company’s behalf.

 

VII. DOCUMENTATION

 

1. Upon binding a Policy pursuant to the Homeowners Program, the Manager shall
within twenty-four (24) hours inform Policy Management Systems Corporation
(“PMSC”), on behalf of the Company, that such Policy has been bound and shall
forward to PMSC all relevant information for each such Policy.

 

2. In addition, not later than the seventh (7th) day of each month, the Manager
will forward to the Company and the reinsurers of the Company a monthly
bordereaux which sets forth a list of all Policies bound during the immediately
preceding month and identifies the insureds, the Policy number, the dates of
coverage, the types of coverage, the premium amounts, locations of the risks,
and such other specific data as the Company may reasonably require (the “Risk
Bordereaux”). An annual summary of the information set forth in the Risk
Bordereauxs relating to the immediately preceding calendar year shall be
prepared by the Manager and delivered to the Company and the Company’s insurers
within thirty (30) days of the end of such calendar year.

 

VIII.  EXAMINATION OF RECORDS

 

1. The Manager will keep full and accurate records, including records of all
individual risk files, daily reports, and any documents signed by the insured,
for all business bound

 

-5-



--------------------------------------------------------------------------------

by or through the Manager under this Agreement, and the Manager will forward to
the Company any of such records upon the Company’s reasonable request. Moreover,
upon reasonable request by the Company, the Company will have the right to
examine and audit, during normal business hours, all such records and to make
copies of such records as it may deem necessary. When necessary, the Company may
grant the Department access to such records.

 

2. Should an audit reveal that corrective action is necessary, the Manager shall
complete such required corrective action as promptly as possible and will
confirm completion of such corrective action in writing to the Company.

 

3. The Manager shall maintain all records required by this Agreement for at
least three years after the placement of the risk to which such records pertain.

 

4. All Policy forms, supplies, books, accounts, files and other documents
relating to the business of the Company are the property of the Company and must
be returned to the Company or its authorized representative on demand. The
Manager shall not release any records relating to the Company to any other party
without the prior written consent of the Company.

 

5. The provisions of this Paragraph VIII shall survive the termination of this
Agreement.

 

IX. EXPENSES AND ADVERTISING MATERIALS

 

1. The Company will not be responsible for any expenses of the Manager
whatsoever, unless otherwise provided herein, including but not limited to all
wages and salaries of its officers and employees, all other personnel costs,
rent, utilities, transportation expenses, travel expenses, entertainment
expenses, postage, attorney fees, advertising expenses, local license fees,
taxes of any kind, countersignature fees and expenses, adjustment expenses,
costs and expenses of attorney appointments and producer commissions. The
Manager will pay all expenses associated with the operation of its agency
business and the implementation of this Agreement.

 

2. The Manager shall not incur any expenses chargeable to the company without
the Company’s prior written approval.

 

3. The Manager will not use any advertising material involving identification of
or reference to the Company or its products, unless the Company has first given
written approval or has furnished such material for use by the Manager. Such
furnishing of material or approval shall not be construed as agreement by the
Company to bear any part of the cost or expense thereof. All requests by the
Manager for the Company’s written consent shall contain direct reproductions of
all material, i.e.,

 

-6-



--------------------------------------------------------------------------------

artwork, copy, script, photographs, video tape, magnetic recording tape, etc.,
to be used in the reproduction of the advertisement in the printed or electronic
media. In addition, all requests shall include the schedule(s) for the
commencement and duration of the advertising campaign for which the subject
material shall be used. The Manager will not issue or circulate any
illustration, circular, statement or memorandum of any sort misrepresenting the
terms, benefits, or advantages of any coverage issued by the Company, or make
any misleading statement as to the coverages afforded or the financial security
of the Company.

 

X. TERM AND CANCELLATION OF AGREEMENT

 

1. This Agreement shall be for the period commencing as of the date hereof and,
subject to Sections 2 and 3 of this Paragraph X, shall continue in full force
and effect until terminated by either party upon the giving of thirty (30) days
prior written notice to the other party. The Company may suspend the
underwriting authority of the Manager during the pendency of any dispute
regarding the cause for termination. Upon any termination of this Agreement,
such termination shall only be effective as respects business having new or
renewal dates or anniversary dates subsequent to the effective date of
termination, and such termination shall have no effect on the interests and
liabilities of the Company for business effective prior to the date of the
termination, such interests and liabilities to continue until such business has
expired and all losses in connection therewith are settled.

 

2. Notwithstanding any other provision of this Agreement, the Company and the
Manager acknowledge and agree that either party shall have the right to
terminate this Agreement immediately, by the giving of written notice to the
other party in accordance with Paragraph XVIII hereof should the other party at
any time:

 

(a) become subject to any insolvency proceeding;

 

(b) go into liquidation, whether voluntary or compulsory, or suffer the
appointment of a receiver;

 

(c) become involved in serious financial difficulties as evidenced by, but not
limited to, any assignment for the benefit of creditors, any petition for
reorganization, bankruptcy or receivership, or any attachment of a major portion
of assets, or any judgment rendered remaining unsatisfied for thirty (30) days
or more without having been bonded by an authorized surety company admitted in
the jurisdiction where the judgment is entered;

 

-7-



--------------------------------------------------------------------------------

(d) become involved in fraudulent acts or illegal conduct; or

 

(e) fail to perform any material provision of this Agreement.

 

3. In addition, notwithstanding any other provision of this Agreement, the
company and the Manager acknowledge and agree that the Company shall have the
right to terminate this agreement immediately, by the giving of written notice
to the Manager in accordance with Paragraph XVIII hereof, if:

 

(a) any applicable public authority cancels or does not renew the license or
certificate of authority of either the Manager or the Company;

 

(b) the Manager knowingly, intentionally or willfully violates any provision of
this Agreement;

 

(c) the Manager misapplies, misdirects, or misappropriates funds or property of
the Company or fails to remit to the Company funds due to the Company promptly
after receipt of a written demand therefore by the Company;

 

(d) the Manager fails to timely and fully comply with the Company’s directives,
guidelines or manuals; or

 

(e) the Manager assigns, conveys, delegates or subcontracts to a third party any
of the Manager’s rights or obligations under this Agreement.

 

4. Any termination made pursuant to this Paragraph X will not affect the rights
and obligations of the parties hereto as to transactions, acts or things done by
either party prior to the effective date of termination.

 

XI. RESPONSIBILITIES OF THE MANAGER AFTER TERMINATION

 

1. Upon termination of this Agreement:

 

(a) unless otherwise instructed by the Company in writing, the Manager will
account to the Company for all transactions covered by this Agreement which were
not accounted for at the time of termination;

 

(b) the Manager will promptly deliver to the Company all unused supplies and
forms;

 

(c) the Manager will continue to pay the Company all sums due the Company, in
the manner described herein;

 

-8-



--------------------------------------------------------------------------------

(d) the Manager will continue to cooperate with the Company’s vendors to service
Policies written by or through the Manager with effective dates prior to the
effective date of termination until natural expiry of such Policies in the same
manner and to the same extent as was required prior to termination;

 

(e) unless otherwise instructed in writing by the Company, the Manager will
continue to service all business written by or through the Manager, with
effective dates prior to the effective date of termination, until natural expiry
in the same manner and to the same extent as was required prior to termination;
and

 

(f) after the effective date of termination, all Policies written with prior
effective dates shall remain in full force and shall continue to be covered by
the Company, but the Manager will have no authority hereunder, either directly
or indirectly, to: (i) accept any new risks, (ii) bind new insurance,
(iii) extend the term of or alter the perils covered by any Policies in effect
prior to termination, (iv) increase the amount of insurance afforded, or
otherwise increase the Company’s liability on, any existing Policy,
(v) negotiate reinsurance on behalf of the Company, or (vi) negotiate to alter
the terms of an existing reinsurance treaty.

 

XII.  COMPLIANCE WITH LAWS

 

The Manager will comply with the applicable laws, rules and regulations,
bulletins, circular letters, and proclamations of any governmental or regulatory
agency in any jurisdiction in which the Manager acts on behalf of the Company,
including those rules and/or regulations promulgated by the insurance regulatory
authorities thereof. The Manager will maintain all licenses required of the
Manager by those jurisdictions to perform the services required and described
hereunder.

 

XIII.  INSURANCE DEPARTMENT COMMUNICATIONS

 

The Manager shall promptly notify the Company in writing of all contacts and
correspondence concerning the Company, this Agreement, or the business written
hereunder received from any insurance regulatory or other governmental agency
and, immediately upon receipt, forward to the Company copies of any such
correspondence.

 

-9-



--------------------------------------------------------------------------------

XIV.  ASSIGNMENT

 

Neither this Agreement nor any of the rights or obligations hereunder may be
pledged, assigned, transferred, or delegated, either in whole or in part, by the
Manager.

 

XV. AMENDMENT

 

Any amendment of this Agreement must be in writing and signed by a duly
authorized representative of each of the Manager and the Company.

 

XVI.  WAIVER OR MODIFICATION

 

Neither party hereto shall be deemed to have waived any rights or remedies
accruing to it hereunder unless such waiver is in writing and signed by such
party. Any waiver by either party of a breach of any provision of this Agreement
by the other party shall not be held to constitute a course of conduct or a
waiver of a subsequent breach of that or any other provision.

 

XVII.  SEVERABILITY AND GOVERNING LAW

 

If any provision of this Agreement or any schedule hereto or the application
thereof to any party or circumstance shall, to any extent, now or hereafter be
or become invalid or unenforceable, the remainder of this Agreement shall not be
affected thereby and every other provision of this Agreement shall be valid and
enforceable to the fullest extent permitted by law. The laws of the State of
Florida, without giving effect to the conflict of laws provisions thereof, shall
govern all matters concerning the validity, performance, and interpretation of
this Agreement.

 

XVIII.  NOTICES

 

All notices, requests, demands and other communications required or permitted
hereunder must be in writing and shall be delivered personally, telegraphed,
telexed or sent by facsimile transmission or certified mail, return receipt
requested, to the address set forth below or to such other address as the
parties may from time to time designate in writing for such purpose. Notices
shall be deemed to have been given at the time personally delivered or
successfully telegraphed, telexed or sent by facsimile transmission or, if
mailed, upon the fifth (5th) day after the date such notice, demand, request or
communication is postmarked.

 

-10-



--------------------------------------------------------------------------------

If to the Company, to:

 

FLORIDA SELECT INSURANCE COMPANY

P.O. Box 49768

Sarasota, FL 34230-6768

 

If to the Manager, to:

 

FLORIDA SELECT INSURANCE AGENCY INC.

c/o LeBoeuf, Lamb, Greene & MacRae, L.L.P.

50 N. Laura Street

Suite 2800

Jacksonville, FL 32202-3650

 

XIX.  ENTIRE AGREEMENT

 

This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof. Any and all prior representations, statements, or
agreements between the parties hereto are merged herein and shall not survive or
exist except as stated herein.

 

XX. HEADINGS

 

The descriptive headings of this Agreement are intended for reference only and
shall not affect the construction or interpretation of this Agreement.

 

XXI. COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, when taken together, shall constitute one and the
same agreement.

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their authorized officers as of the date first set forth above.

 

FLORIDA SELECT INSURANCE COMPANY

By:  

/s/ Illegible

   

Name:

       

Title:

 

President

FLORIDA SELECT INSURANCE AGENCY INC.

By:  

/s/ Mike Lefler

   

Name:

 

Mike Lefler

   

Title:

 

Vice President

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their authorized officers as of the date first set forth above.

 

FLORIDA SELECT INSURANCE COMPANY

By:  

/s/ Illegible

   

Name:

       

Title:

 

President

FLORIDA SELECT INSURANCE AGENCY INC.

By:  

/s/ W. Michael Lefler

   

Name:

       

Title:

 

President

 

-13-



--------------------------------------------------------------------------------

ADDENDUM NO. 1

TO

MANAGING GENERAL AGENCY AGREEMENT

 

THIS ADDENDUM is deemed effective the 1st day of October, 1999 and is hereby
made part of and incorporated into the MANAGING GENERAL AGENCY AGREEMENT (this
“Agreement”) entered into by and between Florida Select Insurance Company, a
property/casualty insurance company organized under the laws of the State of
Florida (the “Company”), and Florida Select Insurance Agency Inc., a corporation
organized under the laws of the State of Florida (the “Manager”).

 

Florida Select Insurance Company and Florida Select Insurance Agency Inc. hereby
agree to amend the above referenced agreement as follows:

 

  1. Paragraph III (1) of the Agreement is hereby deleted and replaced with the
following paragraph:

 

  III. COMMISSIONS AND FEES

 

1. As full compensation for all services performed by the Manager hereunder, the
Manager shall be entitled to and shall be paid by the Company a monthly
commission (the “Commission”) equal to twelve and one-half percent (12.5%) of
the gross written premiums produced by the Manager pursuant to the Homeowners
Program during the respective month. The Commission shall be paid by the Company
to the Manager within fifteen (15) Business Days (as defined below) after
receipt from the Manager of the Invoice (as defined below).

 

IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be executed
by their authorized officers as of the date first set forth above.

 

FLORIDA SELECT INSURANCE COMPANY

By:

 

/s/ Ricardo A. Espino

Name:

 

Ricardo A. Espino

Title:

 

Chief Financial Officer

FLORIDA SELECT INSURANCE AGENCY INC.

By:

 

/s/ W. Michael Lefler

Name:

   

Title:

   

 

-14-



--------------------------------------------------------------------------------

ADDENDUM NO. 2

TO

MANAGING GENERAL AGENCY AGREEMENT

 

THIS ADDENDUM is deemed effective the 9th day of September, 1999 and is hereby
made part of and incorporated into the MANAGING GENERAL AGENCY AGREEMENT (this
“Agreement”) entered into by and between Florida Select Insurance Company, a
property/casualty insurance company organized under the laws of the State of
Florida (the “Company”), and Florida Select Insurance Agency Inc., a corporation
organized under the laws of the State of Florida (the “Manager”).

 

Florida Select Insurance Company and Florida Select Insurance Agency Inc. hereby
agree to amend the above referenced agreement as follows:

 

  1. Paragraph III (1) of the Agreement is hereby amended and modified to
include the following paragraph numbered III (1)(a):

 

  III. COMMISSIONS AND FEES

 

1.(a) Notwithstanding anything to contrary in paragraph 1 above, as full
compensation for all services performed by the Manager pursuant to the
Braishfield Program Business Agreement, the Manager shall be entitled to and
shall be paid by the Company a monthly commission (the “Commission”) equal to
nineteen and one-half percent (19.5%) of the gross written premiums produced by
the Manager pursuant to the Braishfield Program Business Agreement during the
respective month. The Commission shall be paid by the Company to the Manager
within fifteen (15) Business Days (as defined below) after receipt from the
Manager of the Invoice (as defined below).

 

IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be executed
by their authorized officers as of the date first set forth above.

 

FLORIDA SELECT INSURANCE COMPANY

By:

 

/s/ Ricardo A. Espino

Name:

 

Ricardo A. Espino

Title:

 

Vice President, Chief Financial Officer

FLORIDA SELECT INSURANCE AGENCY INC.

By:

 

/s/ W. Michael Lefler

Name:

 

W. Michael Lefler

Title:

 

President

 

-15-



--------------------------------------------------------------------------------

ADDENDUM NO. 3

TO

MANAGING GENERAL AGENCY AGREEMENT

 

THIS ADDENDUM is deemed effective the 11th day of February, 2000, 1999 and is
hereby made part of and incorporated into the MANAGING GENERAL AGENCY AGREEMENT
(this “Agreement”) entered into by and between Florida Select Insurance Company,
a property/casualty insurance company organized under the laws of the State of
Florida (the “Company”), and Florida Select Insurance Agency Inc., a corporation
organized under the laws of the State of Florida (the “Manager”).

 

Florida Select Insurance Company and Florida Select Insurance Agency Inc. hereby
agree to amend the above referenced agreement as follows:

 

  1. Paragraph III (1) of the Agreement is hereby amended and modified to
include the following paragraph numbered III (1)(b):

 

  III. COMMISSIONS AND FEES

 

1.(b) Notwithstanding anything to contrary in paragraph 1 above, as full
compensation for all services performed by the Manager relating to business
produced in the state of South Carolina, the Manager shall be entitled to and
shall be paid by the Company a monthly commission (the “Commission”) equal to
twenty-five (25%) of the gross written premiums produced by the Manager on South
Carolina business during the respective month. The Commission shall be paid by
the Company to the Manager within fifteen (15) Business Days (as defined below)
after receipt from the Manager of the Invoice (as defined below).

 

IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be executed
by their authorized officers as of the date first set forth above.

 

FLORIDA SELECT INSURANCE COMPANY

By:

 

/s/ Stephen A. Korducki

Name:

 

Stephen A. Korducki

Title:

 

President

FLORIDA SELECT INSURANCE AGENCY INC.

By:

 

/s/ W. Michael Lefler

Name:

 

W. Michael Lefler

Title:

 

President

 

-16-